UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7035



EDWARD HAROLD SAUNDERS, JR.,

                                            Plaintiff - Appellant,

          versus


KATHLEEN HAWK-SAWYER, Director, Bureau of
Prisons; HARLEY LAPPIN, Director, Bureau of
Prisons;   HARRELL   WATTS,  National   Inmate
Appeals Grievance Coordinator; KIM WHITE,
Regional Director, Mid-Atlantic Region; CONNIE
DAVIS-CRUM, Disciplinary Hearing Officer, USP
Lee; VALERIE CHAMBERS, Unit Manager, USP Lee;
WAYNE SMITH, Unit Manager, USP Lee; R. PETIT,
Case Manager, USP Lee; RICHARD BLYTHE; RODNEY
MYERS; PAM POSTON; B. G. COMPTON, Warden, USP
Lee,

                                           Defendants - Appellees,

          and


BUREAU OF PRISONS; ROBERT L. MATTHEWS,
Regional Director, Southeast Region; RAY HOLT,
Regional Director, Southeast Region; MICHAEL
WRIGHT, Associate Warden for Programs, USP
Coleman; MINNIE POTTS, Associate Warden for
Programs, USP Coleman; MS. CAMPS, Supervisor
for Education, USP Atlanta; RONALD BROTHERS,
Supervisor for Education, USP Coleman; MR.
NABRITT, Education Specialist, USP Coleman;
JESSICA JONES, Counselor, USP Lee; J. SERRANO,
M.D., Clinical Director, FCI EDGEFIELD; J.
SHIM, M.D., Clinical Director, USP Coleman; L.
GUEVARA,     Assistant     Health    Services
Administrator, FCI Edgefield; J. C. GREER,
Optometric Doctor, USP Coleman; G. LORANTH,
Medical Officer, FCI Edgefield; DANIEL D.
RICHARDSON, Optometric Doctor, USP Coleman;
WILLIE SCOTT, Warden, USP Atlanta; DONALD A.
MCKELVY, Warden, USP Coleman; MICKEY E. RAY,
Warden, FCI Edgefield; MR. GIBSON, Jail
Administrator, USP Atlanta,

                                                          Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-28-JLK-MFU)


Submitted:   November 30, 2005           Decided:   December 20, 2005


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Harold Saunders, Jr., Appellant Pro Se. Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          Edward Harold Saunders, Jr., appeals the district court’s

order denying relief on his Bivens* complaint under 28 U.S.C.

§ 1915A(b) (2000), for failure to state a claim upon which relief

may be granted.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Saunders v. Bureau of Prisons, No. CA-05-28-

JLK-MFU (W.D. Va. filed Apr. 29, 2005 & entered May 2, 2005).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




     *
      Bivens v. Six Unknown Named       Agents   of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                - 3 -